Exhibit 1

Case 3:19-cV-00125-HRH Document 1-2 Filed 04/30/19 Page 1 of 18

l CT Corporation

Service of Process
Transmitta|
04/11/2019

cr Log Number 535277749

To: Joseph Anderson, Corporate Attorney

MYR Group |nc.
12150 E 112th Avenue
Henderson, CO 80640

RE: Process Served in Alaska

FOR: Sturgeon Electric Company, lnc. (Domestic State: M|)

ENCL°SED ARE COP|ES 0F LEGAL PROCESS RECE|VED BY THE STATUTORY AGENT 0F THE ABOVE CCMPANV AS FOLLOWS:

Tl'rLE oF Ac'rloN=
oocuMEN~r(s) sERon=

COURT/AGENCY:

NATURE OF ACT|CN:

CN WHOM FROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JUR|SD|CTION SERVED:
APPEARANCE OR ANSWER DUE:

ArToRNl.=.v(s) / sENoER(s)=

ACT|ON lTEMS:

SIGNED:
ADDRESS:

TELEPHONE:

WlLL|AM EDELEN, PLTF. VS. STURGEON ELECTRlC, lNC., ET AL., DFTS.
SUMMONS AND NOTlCE, COMPLAlNT, ENTRY, ATTACHMENT(S)

Alaska County - District/Superior Court - Anchorage, AK
Case # 1905642CJ

Employee Litigation - Wrongful Termination ' 03/09/2018

C T Corporation System, Juneau, AK

By Certified Mail on 04/11/2019 postmarked: "Not Post Marked"
Alaska

Within 20 days after the day you receive this summons

William F. Brattain ll
BAKER BRATTA|N LLC
821 N Street Suite 101
Anchorage, AK 99501
907-277-3232

SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780136443574
image SOP

Email Notification, Janne Hinz jhinz@myrgroup.com

Email Notification, Laura Denten ldenten@myrgroup.com

EmailNotification, Kathy Hix khix@myrgroup.com

C T Corporation System
9360 Glacier Highway
Suite 202

Juneau, AK 99801
213-337-4615

Page1 of 1/AS

information displayed on this transmittal is for CT
Corporation‘s record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.

Case 3:19-cv-00125-HRH Document 1-2 Filed 04/30/19 Page 2 of 18

IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA

 

 

 

AT ANCHORAGE
WlLLlAM EDELEN )
)
P|aintiff(s), )
vs. )
l cAsE No. 3AN- lal' 05 l@\l? ('X
STURG`EON ELECTRiC, lNC., DAVID )
KEZER, and CASEY VANDOR, ) summons AN[) '
oefendant(s). ) No'rrce To eo'rH 'PAR'rrEs
) OF JUDICIAL ASSIGNMENT

 

To Defendant: §TURGEON ELECTR|C. lNC.

You are hereby summoned and required to file with the court a written answer to the complaint ,
which accompanies this summons. Your answer must be filed with the court at 825 W. 4th
Ave., Anchorage, Aiaska '99501 within 20 days* after the day you receive this summons. In
addition, a copy of our answer must be sent to the plaintiff's attorney or plaintiff (if
unrepresented) WlL IAM F. BRATTAIN ll . whose address is:

82i N §trget, Suite 101 , Anchoraee. AK 9950\

If you fail to file your answer within the required time, a default judgment may be entered
against you for the relief demanded in the complaint

 

If you are not represented by an attorney, you must inform the court and aii other parties in
this case, in writing, of your current mailing address and any future changes to your mailing
address and telephone number. You may use court form /l/olice of C`hange of Address /
Telephone Number (TF-955), available at the cierk’s office or on the court system’s website at

httgs:[[gub|ic.cour§.aiaska.gov[web[forms{dg§[§f-%S=ggf to inform the court. - OR - If you
have an attorney, the attorney must comply with Aiaska R. Civ. P. 5(|).

NOTICE OF JUDICIAL ASSIGNMENT
TO: P|aintiff and Defendant

You are hereby given notice that:

@ 'ihis case has been assigned to Superior Court Judge WOl lK`€/r
and to a magistrate judge.
[:l `ihis case has been assigned,t_o;$g§strict Court Judge
' ~ .-,`<>`f 13}.§;"‘», cLERK oF couRT
'.:j;`\li)\
."-__' \

 

f;°‘ \ CU!;;::,.

    
 

 

 

&q_\j::=__,........_
__-__s_r §§ By:
.¢. ij Deputy Cierk
_..y!-? i-'i'
'l‘Sr/nr-.~f" ,.¢¢;"

d l '\..,_ lu-
I certify that on l»?) 5 lala cophy"df"-tlii??u'<r`nmons was l:l mailed @ given to
Ei_olanrrr"" piamirr'mm'aiong'with a copy urine
[:l Domestic Re ` tions Procedurai Order l:l Civil Pre-Tria| Order
to serve on the de endant with the summons
Deputy Cierk
* The Sizte or a~state officer or agency named as a defendant has 40 days to file its answer. If
you have been served with this summons outside the United States, you also have 40 days to
file your answer.
CIV-100 ANCH (10/17)(cs) Clvil Ruies 4, 5, 12, 42(c), 55
SUMMONS

 

Case 3:19-cv-00125-HRH Document 1-2 Filed 04/30/19 Page 3 of 18

§
2
§
§§§s
g§§§
bias
m
§
§

(JJN|~‘

h

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

William F. Brattain II (7305007)
BAKER BRATTAIN LLC

821 N Street Suite 101

Anchorage AK 99501

907 277 3232 (Telephone)

907 279 2323 (Facsimile)
brattain@bakerbrattain.com (email)

IN THE SU¥ERIOR COURT FOR THE STATE OF ALASKA

TKIRD JUDICIAL DISTRICT AT ANCHORAGE

'WILLIAM EDELEN,

Plaintiff,
command

(BREACH OF CONTRACT,

WRONGFUL TERMINATION,

DEFAMATION and

'INTENTIONAL INTERFERENCE
WITH CONTRACT)

VS.

STURGEON ELECTRIC, INC., DAVID KEZER,
and CASEY VANDOR,

 

Defendants,

Case No.3AN-019- § § 5 z §I

Plaintiff William Edelen, by and through counsel,

._,"_0_`¢

 

hereby alleges and complains against defendant Sturgeon Electric,
Inc., as follows:
Jn At all times relevant to this action, plaintiff, William
Edelen (hereinafter “Mr. Edelen") was, and is, a resident of Delta
Junction, Alaska.
2. Defendant Sturgeon Electricf Inc., (hereinafter
“Sturgeon”) is a'foreign corporation organized and existing under
the laws of the State of Colorado with a principal place of

business in Anchorage, Alaska.

 

Case 3:19-cv-00125-HRH Document 1-2 Filed 04/30/19 Page 4 of 18

 

(A)N

\.OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

3.Defendant David Kezer is a resident of the State of
Alaska.

4.Defendant Casey Vandor is a resident of the State of
Alaska.

5.This court has jurisdiction of this claim under Alaska
Statute 22.10.020.

FACTS COMMON TO ALL CLAIMS

6. Plaintiff incorporates by reference paragraphs l through
5 as though fully set forth herein.

7.Mr. Edelen was hired as a Project Manager on or about
February 5, 2018 and the conditions of his employment were more
particularly set forth in an employment contract which
incorporated the Outside Agreement between Local Union 1547 IBEW
and the Alaska Chapter, National Electrical Contractors
Association, Inc., which was assented to by Sturgeon.

8. Mr. Edelen worked competently and diligently as a Project
Manager on the Greater Moose’s Tooth project on the North Slope
(hereinafter “The Project") from February 5, 2018 until March 9,
2018. .

9;Mr. Edelen was terminated by Casey Vandor, a co-Project
Manager on March 9, 2018. This termination was accomplished at
the behest of, and/or with the prior knowledge and permission of
David Kezer, Alaska District Manager for Sturgeon.

10. Mr. Edelen’s employment contract required that
Sturgeon have both a good faith basis, and just cause for

terminating employees.

a

Case 3:19-cv-00125-HRH Document 1-2 Filed 04/30/19 Page 5 of 18‘

 

|.)

l\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

ll. Sturgeon did not have a good faith basis for

terminating Mr. Edelen.

12. Sturgeon did not have just cause for terminating Mr.

Edelen.

13. Numerous protocols, rules and laws appertaining to

termination of employees were violated by Sturgeon, including but

not limited to:

a.Sturgeon did not have “good cause" for terminating
Mr. Edelen. y

b.Sturgeon did not have “just cause" for terminating
Mr. Edelen.

c.The decision to terminate Mr. Edelen was arbitrary
and capricious, and not based on facts supported by
substantial evidence and reasonably believed by the_employer
to be true.

d. The manner in which the termination was carried out
was unprofessional, and carried out by Mr. Vandor in a manner
calculated to humiliate and defame Mr. Edelen in front of
other employees, as well as Sturgeon’s- client Houston
Contracting.

e. Sturgeon violated its own internal protocol, as well
as the terms of Mr. édelen:s employment contract, in the
implementation of the termination.

f.After the termination, Sturgeon falsely stated that

Mr. Edelen had not been terminated when removed from the

project, but only afterwards, due to reduction in forces
3

Case 3:19-cv-00125-HRH Document 1-2 Filed 04/30/19 Page 6 of 18

 

N|>-J

\DQ`JO\U'|

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

ll
l

 

g. Mr. Edelen never received notice or adequate warning
that his conduct was inappropriate, unprofessional,
incompetent, or otherwise unacceptable to Sturgeon.

h. Sturgeon had not set forth any clear rules of
conduct, either written or oral, on The Project, nor had it
set forth consequences for violating any such rules.

i.The asserted rationale for Mr. Edelen's removal and
termination was not related to efficient and safe operations
on The Project.

j. The asserted rationale for Mr. Edelen's removal and
termination.was not related to Sturgeon's stated goals and
objectives on The Project.

k.Sturgeon failed to conduct an investigation of Mr.
Edelen's purported conduct before it imposed discipline.

l.Any investigation made by Sturgeon of Mr. Edelen's
purported conduct was not fair, objective nor timely, did not
respect Mr. Edelen's rights to due process and union
representation under his contract, and was not made
objectively without rush to judgment.

m.Sturgeon's investigation, if one was made, did not
produce substantial evidence of guilt or violation on the
part of Mr. Edelen.

n.Sturgeon did 'not act evenhandedly and without
discrimination in its treatment of Mr. Edelen. Rather, its

application of the rules to Mr. Edelen was discriminatory and

Case 3:19-cv-00125-HRH Document 1-2 Filed 04/30/19 Page 7 of 18

 

»|>UN

0`10\

10
11
12
13
14
15
16
17
18
19
20
21
22
l 23
24
25
26

selective, and Mr. Edelen was treated disparately from other
employees by Sturgeon.

o. The penalty placed on Mr. Edelen was not reasonably
related to any possible offense or violation that Mr. Edelen

is alleged to have committed.

p. If Sturgeon had a policy in place that was violated
by Mr. Edelen, it did not ever make Mr. Edelen aware of it.

q. If Sturgeon had a policy in place that was violated
by Mr. Edelen, it was not reasonable.

r. If Sturgeon had a policy in place that was violated
by Mr. Edelen, Sturgeon never investigated in a fair_and
objective manner to determine if Mr. Edelen actually violated
it.

s.No substantial evidence exists that Mr. Edelen ever
violated Sturgeon policy.

t. If Sturgeon had a policy in place that was violated
by Mr. Edelen, that policy was not consistently applied to
other Sturgeon employees.

FIRST CAUSE OF ACTION
(Breach of Contract and wrongful Termination)

14. Plaintiff incorporates by reference paragraphs 1
through 13 as though fully set forth herein.

15. Mr. Edelen's contract prohibits Sturgeon for
terminating him without proper cause.

16. Sturgeon did not have proper cause to terminate Mr.
Edelen.

5

 

Case 3:19-cV-00125-HRH Document 1-2 Filed 04/30/19 Page 8 of 18

 

h <» ha w

G\U'l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

17. Sturgeon's termination of Mr. Edelen violated the
terms of its employment contract with him.

18. Sturgeon had a duty of good faith and fair dealing
in its employment relationship with Mr. Edelen. which requires
Sturgeon to act in a manner which a reasonable person would regard
as fair.

19. Sturgeon’s termination of Mr. Edelen's employment
violated the duty of good faith and fair dealing that it owed to
him. l

20. Sturgeon’s violation of the terms of its contract,
and its breach of the duty of good faith and fair dealing has
caused damages to Mr. Edelen.

21. Sturgeon is responsible to pay for all damages
suffered by Mr. Edelen as a result of the termination of his
employment with Sturgeonr

SECOND CAUSE OF ACTION
(Defamation)

22. Plaintiff incorporates by reference paragraphs l
through 21 as though fully set forth herein.

23. Prior to his termination, management and key
employees made false and defamatory statements about Mr.l Edelen,
including but`not limited to statements that Mr. Edelen was trying
to “wobble” the job, that he was irrational and dangerdus, that he
was not a team player, and that he was not performing his job

competently.

Case 3:19-cV-00125-HRH Document 1-2 Filed 04/30/19 Page 9 0f~18

 

`l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

24. Said statements were made to other Sturgeon
employees and to employees and management of other companies,
including Sturgeon's client, Houston Contracting, and the owner of
the project, Conoco.

25. ' After his termination, employees and management of
Sturgeon continued to make false and defamatory statements about
Mr. Edelen to other employees, the client, and the owner of the
project.

26. The termination itself was conducted in the presence
of Sturgeon’s client, Houston Contracting, and done in a manner
which clearly expressed that Sturgeon considered Mr. Edelen to be

irrational and dangerous. Statements,to this effect were also

' voiced by management to management of Houston Contracting.

27. The foregoing statements made by the employees of
Sturgeon were made with the full knowledge of management, and the
employees were not corrected nor disciplined for making them; on
the contrary, Sturgeon management encouraged the employees to
gossip and make said statements to others.

28. The foregoing statements and conduct by Sturgeon,
its employees and management, constituted l unprivileged
publications to a third party.

29. The foregoing statements and conduct by Sturgeon,

its employees and management were made with negligence,

recklessness, or intent.

Case 3:19-cV-OO125-HRH Document 1-2 Filed 04/30/19 Page 10 of 18

 

IdUN|-*

U\

"IG\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

30. The recipients of the fpregoing statements and
conduct by Sturgeon, its employees and management understood that
it referred to Mr. Edelen.

31. Mr. Edelen suffered special harm as a direct and
proximate result of the foregoing statements.

32. Mr. Edelen is entitled to recover appropriate

damages for the defamation committed by Sturgeon employees and

management.
THIRD cAusE oF Acrrow
(Defamation ?er Se)
33. Plaintiff incorporates by reference paragraphs 1

through 33 as though fully set forth herein.

' 34. The foregoing statements and conduct by Sturgeon,
its employees and management, were injurious to Mr. Edelen's trade
or business.

35. The foregoing statements and conduct by Sturgeon,
its employees and management thus constitute Defamation Per Se,
and damages to Mr. Edelen are presumed to exist.

36. Mr. Edelen is entitled to presumed damages from
Sturgeon for the befamation Per Se committed by its management and
employees.

FQURTH CAUSE OF ACTION
(Intentional Interference with Contract- Kezer)

37. Plaintiff incorporates by reference paragraphs l

through 36 as though fully set forth herein.

38. Plaintiff had`a contract with Defendant Sturgeon,
39. Defendant David Kezer knew about this contract.
8

Case 3:19-cV-OO125-HRH Document 1-2 Filed 04/30/19 Page 11 of 18

 

»§UN|-J

0\U1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

40. Defendant David Kezer intended to induce Defendant

Sturgeon to breach its contract with Plaintiff.

41. Defendant Sturgeon breached its contact with
Plaintiff.
42. Defendant Sturgeon’s breach of its contract with

Plaintiff was caused by Defendant David Kezer.

43. Plaintiff was damaged as a result of the breach of
its contract with Defendant Sturgeon.

44. befendant David Kezer's conduct was not privileged
or justified.

FIFTH CAUSE OF ACTION
(Intentional Interference with Contract- Vandor)

452 Plaintiff incorporates by reference paragraphs 1

through 44 as though fully set forth herein.

46. Plaintiff had a contract with Defendant Sturgeon.
47. Defendant Casey Vandor knew about this contract,
48. Defendant Casey Vandor intended to induce Defendant

Sturgeon to breach its contract with Plaintiff.

49. Defendant Sturgeon breached its contact _with '
Plaintiff.
50. Defendant Sturgeon's breach of its contract with

»`

Plaintiff was caused by Defendant Casey Vandor.

51. Plaintiff was damaged as a result of the breach of
its contract with Defendant Sturgeon.

52. Defendant Casey Vandor's conduct was not privileged

or justified.

Case 3:19-cV-OO125-HRH Document 1-2 Filed 04/30/19 Page 12 of 18

 

|..l

UN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

REQUESTED RELIEF

WHEREFORE, plaintiff prays as follows:

l. For entry of judgment against the defendant for damages
in an amount to be determined at trial but in excess of $250,000;

2.For reinstatement of his job together with back pay,
front, and other fringe benefits to which he was otherwise
entitled;

3. For costs, interest and attorney fees: and

4. For such other and further relief as the court deems just

and proper.

Date:p'§[z w]q s 'KER an ‘TTAIN LLc

By:

    

 

 

    
 
  

_lliam F. Brattain II
aska Bar Association 7305007
Att rney for Plaintiff

-10

Case 3:19-cV-OO125-HRH Document 1-2 Filed 04/30/19 Page 13 of 18

r

 

821 ll met Suite 101
Andl¢mg¢. AK 99501
Tel:phnne: 907.2773232 haimlle: 907.279.2323

Baker Brattain

`lc\U'*

10
11
12
13
14
15
16

11

18
19
20
21
22
23
24
25
26

William F. Brattain II (7305007)
BAKER BRATTAIN LLC

821 N Street Suite 101

Anchorage AK 99501

907 277 3232.(Telephone)

907 279 2323 (Facsimile)
brattain@bakerbrattain.com (email)

IN THE SUPERIOR. COURT FOR THE STATE OF ALASKA

THIRD JUDICIAL DISTRICT AT ANCHORAGE

WILLIAM EDELEN,
Plaintiff,

VS.

ENTRY OF APPEARANCE

STURGEON ELECTRIC, INC., DAVID KEZER,

and CASEY VANDOR,

Defendants,

 

CaSe NO.3AN-019- 5 §§ 2 CI

?LEASE TAKE NOTICE that pursuant to Alaska Rules of Civil
Procedure, William F. Brattain II, of Baker Brattain LLC, enters his
appearance in behalf of the plaintiff, wILLIAM EDELEN, as his
attorney in this action.

All pleadings and correspondence should be directed to the
following:

William F. Brattain II

821 N Street Suite 101

Anchorage Alaska 99501

907»277-3232
Email: brattain@bakerbrattain.com

“ eaker Brattain LLc'

 

Case 3:19-cV-OO125-HRH Document 1-2' Filed 04/30/19 Page 14 of 18

 

auto

\9®`10\0'|

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26

Date: 69 be M(

BAKER BRATTAIN LLC

W 'am F. rattain II
Alas a Ba-=Association 7305007
A or ey for Plaintiff

    

By:

 

Case 3:19-cV-OO125-HRH Document 1-2 Filed 04/30/19 Page 15 of 18

 

CASE DESCRIPTION -SUPERIOR COURT Case Number: 3 A'A/ wl ?"' § é> ‘12 C l

Check the box that best the case. Mark one

Forelgn Support Order - Reglstration-, Modmcatlon or Enforcement Domestlc Relations
Foreign Order - Reglstradon, Modl|‘lcat!on or Enforcement Domestic Re|ations Other
Forelgn & Suppolt - Registration,

Forelgn Domestic Relatlons Order (Not Cusvody or Support) - Domesdc Relations Other

Reglstratlon of Fore|gn Judgment - SEE DOMESTIC RELATIONS F°relgn Judgment superior ct cISFOJ

 

CIV-1255 (1/19)(cs) Page 1 of 2
O\SE DESCRIF'TION FORM - SUPERIOR COURT

Case 3:19-cV-OO125-HRH Document 1-2 Filed 04/30/19 Page 16 of 18

CASE DESCRIPT!ON - SUPERIOR CCURT

Che¢:k the box that best descrlbes the llse. Mark one box

of Mlnor Setdement - Civil Petition

Unfafr Trade Practlce and Consumer Protectlon
ert of Habeas

ClV-lZSS (1/19)(€$)
CASE DESCRIPTION FORM - SUPERIOR COURT

Case Number:

 

Case Type

Superlor Court Mlsc Petitlon

Civil Superlor Court
128

Civ|\ Court

 

Page 2 of 2

Case 3:19-cV-OO125-HRH Document 1-2 Filed 04/30/19 Page 17 of 18

 

 

.. 11_._,.___11_._1____________._=___1__=_._=.1.__1_.1§§_

 

 

 

§w:._|.nu'

 

see a rees
dod¢ rex .§USU oa€o

inches zek§oaeoo 16 QT
.oz_ sense zo§§m

 

  

wmhr

mama anna comm hamm

__ ____ _______ ___

  

  

sss § .s@as§
53 stem xwa 2 §@
53 .zzc§» §§

Case 3:19-cV-OO125-HRH Document 1-2 Filed 04/30/19 Page 18 of 18

